Case 2:20-cv-06842-DMG-KS Document 11 Filed 09/21/20 Page 1 of 2 Page ID #:63



  1   TROUTMAN PEPPER HAMILTON
      SANDERS LLP
  2   Jessica R. Lohr, Bar No. 302348
      jessica.lohr@troutman.com
  3   5 Park Plaza, Suite 1400
      Irvine, CA 92614
  4   Telephone: 858.509.6044
      Facsimile: 858.509.6040
  5
      Attorneys for Defendant
  6   Regional Acceptance Corporation
  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10                                WESTERN DIVISION
 11

 12   LISA VENZKE,                        Case No. 2:20-cv-06842
 13                  Plaintiff,           JOINT NOTICE OF SETTLEMENT
 14         v.
 15   REGIONAL ACCEPTANCEJudge:
      CORPORATION and DOES 1-50,
 16   inclusive,
 17                  Defendants.
 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
      JOINT NOTICE OF SETTLEMENT
      CASE NO. 2:20-CV-06842
                                         -1-
Case 2:20-cv-06842-DMG-KS Document 11 Filed 09/21/20 Page 2 of 2 Page ID #:64



  1           Defendant, Regional Acceptance Corporation (“Regional Acceptance”), by
  2   counsel, and Plaintiff Lisa Venzke, by counsel, hereby submit this Joint Notice of
  3   Settlement. Regional Acceptance and Plaintiff have reached an agreement to settle
  4   the above-captioned matter in full. For this reason, the Parties respectfully request
  5   the Scheduling Conference set for October 9, 2020 at 9:30 a.m. be adjourned.
  6

  7                                         Respectfully submitted,
  8   Dated: September 21, 2020             By: s/ Jessica R. Lohr
                                             Jessica Lohr, Bar No. 302348
  9                                          Troutman Pepper Hamilton Sanders LLP
                                             jessica.lohr@troutman.com
 10                                          5 Park Plaza, Suite 1400
                                             Irvine, CA 92614
 11                                          Telephone: 858-509-6000
                                             Facsimile: 858-509-6040
 12
                                             Attorneys for Regional Acceptance
 13                                          Corporation
 14
                                             By: /s/ Richard Coberly (with permission)
 15                                          Richard Coberly, Bar No. 242093
                                             The Law Office of Richard Coberly
 16                                          969 S. Village Oaks Dr., Suite 105
                                             Covina, CA 91724
 17                                          Telephone: 626-355-6844
 18                                          Attorneys for Plaintiff Lisa Venzke
 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
      JOINT NOTICE OF SETTLEMENT
      CASE NO. 2:20-CV-06842
                                             -2-
      110036833
